 1 RICHARD G. NOVAK (SBN 149303)
   Richard G. Novak, A Professional Law Corp.
 2 P.O. Box 5549
   Berkeley, CA 94705
 3 626-578-1175 (voice)
   626-685-2562 (facsimile)
 4 E-Mail: Richard@RGNLaw.com
 5 SHAFFY MOEEL (SBN 238732)
   Moeel Law Office
 6 1611 Telegraph Avenue, Suite 806
   Oakland, CA 94612-2147
 7 415-735-5021 (voice)
   415-967-3062 (facsimile)
 8 E-Mail: Shaffy@MoeelLaw.com
 9 Attorneys for Defendant
   ROBERT ALVIN JUSTUS, JR.
10
11                     UNITED STATES DISTRICT COURT
12            NORTHERN DISTRICT OF CALIFORNIA (OAKLAND)
13
14 UNITED STATES OF AMERICA,            )       DEATH PENALTY CASE
                                        )
15             Plaintiff,               )       Case No. 4:20-cr-00265-YGR
                                        )
16                                      )       DEFENDANT JUSTUS’ NOTICE
          vs.                           )       OF LODGING OF
17                                      )       SUPPLEMENTAL EXHIBIT D IN
                                        )       SUPPORT OF HIS MOTION TO
18                                      )       COMPEL THE UNITED STATES
     STEVEN CARRILLO (1) and            )       ATTORNEY TO GIVE COUNSEL
19                                      )       FOR THE DEFENDANT A
     ROBERT ALVIN JUSTUS, JR. (2),      )       REASONABLE OPPORTUNITY
20                                      )       TO PRESENT INFORMATION
               Defendants.              )       WHICH MAY BEAR ON THE
21                                      )       DECISION WHETHER TO SEEK
                                        )       THE DEATH PENALTY
22                                      )
                                        )       BEFORE THE HONORABLE
23                                      )       YVONNE GONZALEZ ROGERS,
                                        )       DISTRICT JUDGE
24                                      )
                                        )       Hearing Date: October 28, 2020
25                                      )
                                        )       Hearing Time: 2:00 P.M.
26                                      )
     __________________________________ )       Location of Hearing: Courtroom 1
27
28
 1        Defendant Robert Alvin Justus, Jr., by and through his counsel of record,
 2 Richard G. Novak and Shaffy Moeel, hereby files a supplemental exhibit in support
 3 of his motion for an order compelling the United States Attorney to provide counsel
 4 for Mr. Justus with a “reasonable opportunity to present information which may bear
 5 on the decision whether to seek the death penalty.”
 6        The attached Exhibit D is a transmittal letter from the government, dated
 7 October 23, 2020, and contains an index of the additional discovery shipped to
 8 counsel for the defendants on that date. This additional discovery came to counsels’
 9 attention after the filing of Mr. Justus’ reply brief on October 20, 2020.
10
11 Dated: October 24, 2020                 Respectfully submitted,
12
                                           RICHARD G. NOVAK
13                                         SHAFFY MOEEL
14
15                                         /s/Richard G. Novak
                                           RICHARD G. NOVAK
16                                         Attorneys for Robert Alvin Justus, Jr.
17
18
19
20
21
22
23
24
25
26
27
28
                                               ii
EXHIBIT D
